DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “energy store”, as recited in Claims 13, 17, , 19, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.  The Amendment to the Specification is acceptable and will be entered. 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “palletizing apparatus for forming a layer stack”, as recited in Claims 13 and 18;
The “driverless transport vehicle for transporting the layer stack”, as recited in Claims 13-18 (Note:  The term “driverless” does not connote any type of structure because this term could include fully autonomous vehicles that lack any type of steering or other systems that are normally controlled by a driver, or further include “non-autonomous” vehicles that include steering and other systems that are normally controlled by the driver, on which, the driver is merely absent from the vehicle. The term “vehicle” is very broad and covers many different types of structures ranging from motorized to non-motorized vehicles, wheeled to non-wheeled vehicles, vehicles with steering, braking/safety systems, navigation, etc. to vehicles with none of these features.  As such, vehicle does not connote any particular type of structure.); 
The “transport aid” on which the layer stack is formed, as recited in Claims 13 and 14;
The “energy store” for storing energy, as recited in Claims 13, 17, 19, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


10.	Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16, 19, and 20 are also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  In particular, Claims 13-17, which purport to be method claims, lack any defined preamble (Claim 13), a transitional phrase that comports with US practice, and any definitive steps, i.e., limitations that include the gerund form of a verb.  
Claims 14-20 all depend from Claim 13, and in most of these claims, a term that was previously introduced in Claim 13, is again introduced with the same/similar indefinite article.  The use of an indefinite article with a term that has been previously introduced makes these claims indefinite because it is unclear whether the term being introduced the second time is the same or a different structure from the term introduced previously.  For example, Claim 13 recites  “at the latter the layer stack is removed from the driverless transport vehicle or is removed with a transport aid”, and Claim 14 recites, “a transport aid, on which the layer stack is formed, is arranged on the driverless transport vehicle”.  It appears that Claim 14 is referring to the same “transport aid” described in Claim 13, but the use of the indefinite article in Claim 14 creates an ambiguity.  
Claim 13 includes several limitations/statements that appear to contradict each other.  For example, in the beginning of the claim, one limitation recites “the driverless transport vehicle remains at the palletizing location during the formation of the layer stack”, while later in the claim, a limitation recites, “only one or a few layers are deposited on a first transport vehicle, then the first transport vehicle is moved into a standby location, a further transport vehicle is moved to the palletizing location, and one or a few layers are deposited on the further vehicle, until one of the layer stacks has reached a desired height.”  In addition, to this phrase being contradictory, it is incomplete because the first transport vehicle would need to be moved back into the palletizing location in order to form a complete layer stack. 
Prior to the latter limitation/statement in Claim 13 (as described immediately above), the limitation/statement recites “wherein a plurality of layer stacks are formed simultaneously on a plurality of driverless transport vehicles in that, first of all, only one or a few layers are deposited on a first transport vehicle”.  It is unclear as to how plural stacks can be formed simultaneously given that there is only one palletizing apparatus and the forming process seems to alternate between placing one or a few layers on the first vehicle, swapping out the first vehicle with a second vehicle at the palletizing location, then placing one or a few layers on the second vehicle.  As such, the loading process cannot be simultaneous. 
Claim 13 recites, “first of all” near the middle/end of the claim, and because there are several limitations that precede this phrase, it is unclear how the following limitation/statement can be “first”.
Claim 13 recites “wherein an energy store is charged”.  However, it is unclear as to where this energy store is located, i.e., is it located on the driverless transport vehicle (similar to the [second] “energy store of the further driverless transport vehicle” as recited in Claim 17, or is the “energy store” of Claim 13 simply located in the palletizing location? 
Claim 16 contradicts the last limitations/statements of Claim 13 (which recite the “simultaneous” loading process).  Claim 16 recites a process where the stack is formed on the first vehicle, the first vehicle is moved away, and a second stack is formed on a second vehicle, which is different in scope than Claim 13.  As such, Claim 16 is indefinite and is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is a palletizing plant that comprises “a palletizing apparatus” and “at least one driverless transport vehicle” that carries out the method according to one of the preceding claims.  As such, it is unclear whether the palletizing apparatus and transport vehicle of Claim 18 are the same or different structures as introduced in Claim 13.  

Claim 19 is rejected under 35 U.S.C. 112(b) for being indefinite and under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends on Claim 13 (through its dependency on Claim 18), and Claim 13 previously introduced the palletizing location and the energy store.  As such, Claim 19 fails to further limit claims 18 and 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 is rejected under 35 U.S.C. 112(b) for being indefinite and under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends on Claims 13 and 17 (through its dependency on Claim 18), and Claim 13 introduced the standby location and Claim 17 introduced the energy store of the driverless transport location located at the standby location.  As such, Claim 20 fails to further limit claims 18, 17, and 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
   
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012203575 (“DE ‘575”; cited by Applicant; English translation of Description provided) in view of DE 102014226499 (“DE ‘499”; cited by Applicant; English translation of Description provided).  DE ‘575 discloses a palletizing plant (10, Figs. 1-3, [0001]-[0035]) that includes a palletizing apparatus (24, 26, 30, 50, Fig. 2) and at least one driverless transport vehicle (18, 22), and a method for operating the palletizing plant that includes forming a layer stack (20, 46) on a transport aid/pallet (28) or on the driverless transport vehicle ([0029]) while the vehicle is in a palletizing location (Fig. 2), providing a second driverless transport vehicle in a standby position for forming a layer stack or part of a stack )(44, 50), and moving the driverless transport vehicles to a removal area (38).  DE ‘575 fails to teach energy stores associated with the driverless transport vehicles.  DE ‘499 discloses a palletizing plant (200, Figs. 1-6, [0001]-[0044]) that uses driverless transport vehicles (100) having energy stores that can be charged while the driverless transport vehicle is used within the system.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the driverless transport vehicles of DE ‘575 to include energy stores that can be charged because it would increase the capabilities and efficiency of the palletizing system by allowing the transport vehicles to be charged while they are located in the system (instead of having to remove the transport vehicles to an area outside of the palletizing system, which would take more time and reduce efficiency.)   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references disclose palletizing apparatuses and methods which use a palletizing apparatus and at least one driverless transport vehicle:  US 9,758,321 and US 2008/0131255.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652